Citation Nr: 1807988	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, or a mood disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to December 1973 and in the United States Navy from April 1976 to May 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The jurisdiction of this case subsequently transferred to the RO in Denver, Colorado. 

The Board has rephrased the Veteran's multiple claims of entitlement to service connection for PTSD, depression, and a mood disorder as one claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and a mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Every Veteran is assumed to be in sound condition when examined, accepted, and enrolled for service except as to when there are conditions noted on the entrance examination.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b) (2017).  The Board acknowledges the Veteran's psychiatric condition was not noted on her entrance examination.  Therefore, the presumption of soundness attaches.

However, the record contains evidence that the Veteran had a psychiatric disability prior to service.  Thus, the Board must determine if the presumption of soundness may be rebutted by showing that the Veteran's psychiatric condition clearly and unmistakably existed prior to service and the condition clearly and unmistakably was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

There is clear and unmistakable evidence that the Veteran had a psychiatric condition prior to service.  An August 1974 Service Treatment Record (STR) documents that the Veteran was treated for a psychiatric condition one month after entry into service.  Significantly, the STR notes that the Veteran had been seen for depression in the past, and that she failed to disclose her depression on her entrance examination.  However, the record is not sufficient for the Board to determine whether her pre-existing psychiatric disorder was clearly and unmistakably not aggravated during service.  Accordingly, the Board finds a VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for her psychiatric disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must determine what psychiatric diagnoses the Veteran has under the criteria set forth in the DSM-5, as required by VA regulations which govern this case.  

b.  The examiner must opine whether it is clear and unmistakable that the Veteran's preexisting psychiatric disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the non-aggravation result be "undebatable."

c.  If there is not clear and unmistakable evidence that the Veteran's disability was not aggravated in service, then determine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder began in or is related to active military service.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






